PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
OZZIE'S PIPELINE PADDER, INC.
Application No. 16/373,188
Filed: 2 Apr 2019
For: PADDING MACHINE

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed June 8, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice requiring inventor’s Oath or Declaration (Notice) mailed on February 14, 2022. The issue fee was timely paid on May 6, 2022.  Accordingly, the application became abandoned on 
May 10, 2022.  The Office mailed a Notice of Abandonment on May 16, 2022.  
 
The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) the inventor’s oath or declarations for Robert Dunstan, Chris Argue, David Jakus, Larry Owens, Rob Khaler and Matthew Walz and a substitute statement in lieu of an oath or declaration for Reece Grywul (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay.  

The application is being forwarded to the Office of Data Management for processing into a patent.  


Telephone inquiries related to this decision should be directed to Paula Britton at 571-272-1556. All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 




/JOANNE L BURKE/Lead Paralegal Specialist, OPET